Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Avery Cate on 05 May 2021.

The application has been amended as follows: 
In the Claims:
	In line 15 of claim 11, “heat medium exchange” has been changed to --heat exchange medium--.
	In lines 6 - 7 of claim 11, “, wherein the heat medium exchange is not an organic liquid,” has been deleted.
In line 5 of claim 16, “medium exchange” has been changed to --exchange medium--.
	In lines 6 - 7 of claim 16, “wherein the heat medium exchange is not an organic liquid,” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Ciglenec et al. (WO 2013/119125) in view of Cui et al. (US 1012/0247706) and Damien (US 7,444,209) fails to disclose the heat exchange medium is selected from a group .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/5/2021